—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied plaintiffs motion for a preliminary injunction seeking to enjoin defendant *1083from breaching the terms of restrictive covenants in her employment contract. Defendant was hired by plaintiff in 1989 as a licensed beautician. In September 1997 defendant left plaintiff’s employ and opened a hair salon specializing in hair loss treatment. Plaintiff contends that defendant’s operation of a similar business within 50 miles of plaintiffs studio in North Syracuse violates defendant’s employment contract.
“[RJestrictive covenants contained in employment contracts that tend to prevent an employee from pursuing a similar vocation after termination are disfavored in the law” (Pezrow Corp. v Seifert, 197 AD2d 856, lv dismissed in part and denied in part 83 NY2d 798). Plaintiff failed to meet its burden of demonstrating that enforcement of defendant’s employment contract is “necessary to protect trade secrets, confidential customer lists or good will” (Briskin v All Seasons Servs., 206 AD2d 906) or that defendant’s services were “unique or extraordinary” (Reed, Roberts Assocs. v Strauman, 40 NY2d 303, 308, rearg denied 40 NY2d 918; Newco Waste Sys. v Swartzenberg, 125 AD2d 1004, 1005). Plaintiffs allegation that defendant is attempting to solicit plaintiffs customers is conclusory, with no evidentiary detail (see, Holdsworth v Doherty, 231 AD2d 930; Faberge Intl. v Di Pino, 109 AD2d 235, 240). In addition, “[t]he conclusory allegations of plaintiff in support of its application do not establish that irreparable harm will result in the absence of injunctive relief’ (Merola v Telonis, 127 AD2d 1007; see, Merrell Benco Agency v Safrin, 231 AD2d 614, 615; Metropolitan Med. Group v Eaton, 154 AD2d 252, 253). (Appeal from Order of Supreme Court, Onondaga County, Murphy, J. — Injunction.) Present — Pine, J. P., Hayes, Wisner, Pigott, Jr., and Boehm, JJ.